Exhibit 10.8

TESLA, INC.

2010 EMPLOYEE STOCK PURCHASE PLAN

(as amended and restated effective August 3, 2011)

(as further amended and restated effective February 1, 2017)

1.Purpose.  The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock through
accumulated payroll deductions.  The Company’s intention is to have the Plan
qualify as an “employee stock purchase plan” under Section 423 of the Code.  The
provisions of the Plan, accordingly, will be construed so as to extend and limit
Plan participation in a uniform and nondiscriminatory basis consistent with the
requirements of Section 423 of the Code.

2.Definitions.

(a)“Administrator” means the Board or any Committee designated by the Board to
administer the Plan pursuant to Section 14.

(b)“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

(c)“Board” means the Board of Directors of the Company.

(d)“Change in Control” means the occurrence of any of the following events:

(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change in Control; or

(ii)A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or
election.  For purposes of this clause, if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or

(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection, the following will not constitute a change in the ownership of a
substantial portion of the Company’s assets: (A) a transfer to an entity that is
controlled by the Company’s stockholders immediately after the transfer, or (B)
a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’ s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or (4)
an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3).  For purposes of this subsection, gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

(e)“Code” means the Internal Revenue Code of 1986, as amended.  Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

(f)“Committee” means a committee of the Board appointed in accordance with
Section 14 hereof.

(g)“Common Stock” means the common stock of the Company.

(h)“Company” means Tesla, Inc., a Delaware corporation.

--------------------------------------------------------------------------------

(i)“Compensation” means an Eligible Employee’s regular and recurring straight
time gross earnings, payments for overtime and shift premium, but exclusive of
payments for incentive compensation, bonuses and other similar
compensation.  The Administrator, in its discretion, may, on a uniform and
nondiscriminatory basis, establish a different definition of Compensation for a
subsequent Offering Period.

(j)“Designated Subsidiary” means any Subsidiary that has been designated by the
Administrator from time to time in its sole discretion as eligible to
participate in the Plan.

(k)“Director” means a member of the Board.

(l)“Eligible Employee” means any individual who is a common law employee of an
Employer and is customarily employed for at least twenty (20) hours per week and
more than five (5) months in any calendar year by the Employer.  For purposes of
the Plan, the employment relationship will be treated as continuing intact while
the individual is on sick leave or other leave of absence that the Employer
approves.  Where the period of leave exceeds three (3) months and the
individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship will be deemed to have terminated three
(3) months and one (1) day following the commencement of such leave.  The
Administrator, in its discretion, from time to time may, prior to an Offering
Date for all options to be granted on such Offering Date, determine (on a
uniform and nondiscriminatory basis) that the definition of Eligible Employee
will or will not include an individual if he or she: (i) has not completed at
least two (2) years of service since his or her last hire date (or such lesser
period of time as may be determined by the Administrator in its discretion),
(ii) customarily works not more than twenty (20) hours per week (or such lesser
period of time as may be determined by the Administrator in its discretion),
(iii) customarily works not more than five (5) months per calendar year (or such
lesser period of time as may be determined by the Administrator in its
discretion), (iv) is an executive, officer or other manager, or (v) is a highly
compensated employee under Section 414(q) of the Code.

(m)“Employer” means any one or all of the Company and its Designated
Subsidiaries.  With respect to a particular Eligible Employee, Employer means
the Company or Designated Subsidiary, as the case may be, that directly employs
the Eligible Employee.

(n)“Exchange Act” means the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.

(o)“Exercise Date” means the last Trading Day in February and August of each
year.  Notwithstanding the preceding, the first Exercise Date under the Plan
will be February 22, 2011.

(p)“Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:

(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the New York Stock Exchange, the
Nasdaq Global Select Market, the Nasdaq Global Market or the Nasdaq Capital
Market of The Nasdaq Stock Market, its Fair Market Value will be the closing
sales price for such stock (or the closing bid, if no sales were reported) as
quoted on such exchange or system on the date of determination, as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable;

(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value will be the mean of
the closing bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

(iii)In the absence of an established market for the Common Stock, the Fair
Market Value thereof will be determined in good faith by the Administrator; or

(iv)For purposes of the Offering Date of the first Offering Period under the
Plan, the Fair Market Value will be the initial price to the public as set forth
in the final prospectus included within the registration statement on Form S-1
filed with the Securities and Exchange Commission for the initial public
offering of the Common Stock (the “Registration Statement”).

(q)“Fiscal Year” means the fiscal year of the Company.

(r)“New Exercise Date” means a new Exercise Date set by shortening any Offering
Period then in progress.

(s)“Offering Date” means the first Trading Day of each Offering Period.

--------------------------------------------------------------------------------

(t)“Offering Periods” means the periods of approximately six (6) months during
which an option granted pursuant to the Plan may be exercised, (i) commencing on
the first Trading Day on or after March 1 of each year and terminating on the
last Trading Day in the subsequent August, approximately six (6) months later,
and (ii) commencing on the first Trading Day on or after September 1 of each
year and terminating on the last Trading Day in the subsequent February,
approximately six (6) months later.  Notwithstanding the preceding, the first
Offering Period under the Plan commenced with the first Trading Day on or after
the date on which the Securities and Exchange Commission declared the Company’s
Registration Statement effective and will end on February 22, 2011.  The next
Offering Period under the Plan will begin on March 1, 2011.  The duration and
timing of future Offering Periods may be changed pursuant to Sections 4 and 20.

(u)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(v)“Participant” means an Eligible Employee who participates in the Plan.

(w)“Plan” means this Tesla, Inc. 2010 Employee Stock Purchase Plan.

(x)“Purchase Price” means an amount equal to eighty-five percent (85%) of the
Fair Market Value of a share of Common Stock on the Offering Date or on the
Exercise Date, whichever is lower; provided however, that the Purchase Price may
be determined for subsequent Offering Periods by the Administrator, in its
discretion, subject to compliance with Section 423 of the Code or pursuant to
Section 20.

(y)“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(z)“Trading Day” means a day on which the national stock exchange upon which the
Common Stock is listed is open for trading.

3.Eligibility.

(a)First Offering Period.  Any individual who is an Eligible Employee
immediately prior to the first Offering Period will be automatically enrolled in
the first Offering Period.

(b)Subsequent Offering Periods.  Any Eligible Employee on a given Offering Date
subsequent to the first Offering Period will be eligible to participate in the
Plan, subject to the requirements of Section 5.

(c)Limitations.  Any provisions of the Plan to the contrary notwithstanding, no
Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to Section
424(d) of the Code) would own capital stock of the Company or any Parent or
Subsidiary of the Company and/or hold outstanding options to purchase such stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of the capital stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans (as defined in Section
423 of the Code) of the Company or any Parent or Subsidiary of the Company
accrues at a rate which exceeds twenty-five thousand dollars ($25,000) worth of
stock (determined at the Fair Market Value of the stock at the time such option
is granted) for each calendar year in which such option is outstanding at any
time.

4.Offering Periods.  The Plan will be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day on or
after March 1 and September 1 of each year, or on such other date as the
Administrator will determine.  The Administrator will have the power to change
the duration of Offering Periods (including the commencement dates thereof) with
respect to future offerings without stockholder approval if such change is
announced prior to the scheduled beginning of the first Offering Period to be
affected thereafter.

5.Participation.

(a)First Offering Period.  An Eligible Employee will be entitled to continue to
participate in the first Offering Period pursuant to Section 3(a) only if such
individual submits a subscription agreement authorizing payroll deductions in a
form determined by the Administrator (which may be similar to the form attached
hereto as Exhibit A) to the Company’s designated plan administrator (i) no
earlier than the effective date of the Form S-8 registration statement with
respect to the issuance of Common Stock under this Plan and (ii) no later than
ten (10) business days following the effective date of such S-8 registration
statement or such other period of time as the Administrator may determine (the
“Enrollment Window”).  An Eligible Employee’s failure to submit the subscription
agreement during the Enrollment Window will result in the automatic termination
of such individual’s participation in the first Offering Period.

(b)Subsequent Offering Periods. An Eligible Employee may participate in the Plan
pursuant to Section 3(b)by (i) submitting to the Company’s payroll office (or
its designee), on or before a date prescribed by the Administrator prior to an
applicable Offering Date, a properly completed subscription agreement
authorizing payroll deductions in the form provided by the Administrator for
such purpose, or (ii) following an electronic or other enrollment procedure
prescribed by the Administrator.

--------------------------------------------------------------------------------

6.Payroll Deductions.

(a)At the time a Participant enrolls in the Plan pursuant to Section 5, he or
she will elect to have payroll deductions made on each pay day during the
Offering Period in an amount not exceeding fifteen percent (15%) of the
Compensation which he or she receives on each pay day during the Offering
Period; provided, however, that should a pay day occur on an Exercise Date, a
Participant will have the payroll deductions made on such day applied to his or
her account under the subsequent Offering Period. A Participant’s subscription
agreement will remain in effect for successive Offering Periods unless
terminated as provided in Section 10 hereof.

(b)Payroll deductions for a Participant will commence on the first pay day
following the Offering Date and will end on the last pay day prior to the
Exercise Date of such Offering Period to which such authorization is applicable,
unless sooner terminated by the Participant as provided in Section 10 hereof;
provided, however, that for the first Offering Period, payroll deductions will
commence on the first pay day on or following the end of the Enrollment Window.

(c)All payroll deductions made for a Participant will be credited to his or her
account under the Plan and will be withheld in whole percentages only.  A
Participant may not make any additional payments into such account.

(d)A Participant may discontinue his or her participation in the Plan as
provided in Section 10.  If permitted by the Administrator, as determined in its
sole discretion, for an Offering Period, a Participant may increase or decrease
the rate of his or her payroll deductions during the Offering Period by (i)
properly completing and submitting to the Company’s payroll office (or its
designee), on or before a date prescribed by the Administrator prior to an
applicable Exercise Date, a new subscription agreement authorizing the change in
payroll deduction rate in the form provided by the Administrator for such
purpose, or (ii) following an electronic or other procedure prescribed by the
Administrator.  If a Participant has not followed such procedures to change the
rate of payroll deductions, the rate of his or her payroll deductions will
continue at the originally elected rate throughout the Offering Period and
future Offering Periods (unless terminated as provided in Section 10).  The
Administrator may, in its sole discretion, limit the nature and/or number of
payroll deduction rate changes that may be made by Participants during any
Offering Period.  Any change in payroll deduction rate made pursuant to this
Section 6(d) will be effective as of the first full payroll period following
five (5) business days after the date on which the change is made by the
Participant (unless the Administrator, in its sole discretion, elects to process
a given change in payroll deduction rate more quickly).

(e)Notwithstanding the foregoing, to the extent necessary to comply with Section
423(b)(8) of the Code and Section 3(c), a Participant’s payroll deductions may
be decreased to zero percent (0%) at any time during an Offering
Period.  Subject to Section 423(b)(8) of the Code and Section 3(c) hereof,
payroll deductions will recommence at the rate originally elected by the
Participant effective as of the beginning of the first Offering Period which is
scheduled to end in the following calendar year, unless terminated by the
Participant as provided in Section 10.

(f)At the time the option is exercised, in whole or in part, or at the time some
or all of the Common Stock issued under the Plan is disposed of, the Participant
must make adequate provision for the Company’s or Employer’s federal, state, or
any other tax liability payable to any authority, national insurance, social
security or other tax withholding obligations, if any, which arise upon the
exercise of the option or the disposition of the Common Stock.  At any time, the
Company or the Employer may, but will not be obligated to, withhold from the
Participant’s compensation the amount necessary for the Company or the Employer
to meet applicable withholding obligations, including any withholding required
to make available to the Company or the Employer any tax deductions or benefits
attributable to sale or early disposition of Common Stock by the Eligible
Employee.

7.Grant of Option.  On the Offering Date of each Offering Period, each Eligible
Employee participating in such Offering Period will be granted an option to
purchase on each Exercise Date with respect to an Offering Period (at the
applicable Purchase Price) up to a number of shares of Common Stock determined
by dividing such Eligible Employee’s payroll deductions accumulated prior to
such Exercise Date and retained in the Eligible Employee’s account as of the
Exercise Date by the applicable Purchase Price; provided that in no event will
an Eligible Employee be permitted to purchase during each Offering Period more
than 500 shares of the Common Stock (subject to any adjustment pursuant to
Section 19), and provided further that such purchase will be subject to the
limitations set forth in Sections 3(c) and 13.  The Eligible Employee may accept
the grant of such option with respect to the first Offering Period by submitting
a properly completed subscription agreement in accordance with the requirements
of Section 5(a) on or before the last day of the Enrollment Window, and (ii)
with respect to any future Offering Period under the Plan, by electing to
participate in the Plan in accordance with the requirements of Section
5(b).  The Administrator may, for future Offering Periods, increase or decrease,
in its absolute discretion, the maximum number of shares of Common Stock that an
Eligible Employee may purchase during each Offering Period.  Exercise of the
option will occur as provided in Section 8, unless the Participant has withdrawn
pursuant to Section 10.  The option will expire on the last day of the Offering
Period.

--------------------------------------------------------------------------------

8.Exercise of Option.

(a)Unless a Participant withdraws from the Plan as provided in Section 10, his
or her option for the purchase of shares of Common Stock will be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to the option will be purchased for such Participant at the applicable
Purchase Price with the accumulated payroll deductions in his or her
account.  No fractional shares of Common Stock will be purchased; any payroll
deductions accumulated in a Participant’s account, which are not sufficient to
purchase a full share will be returned to the Participant.  Any other funds left
over in a Participant’s account after the Exercise Date will be returned to the
Participant.  During a Participant’s lifetime, a Participant’s option to
purchase shares hereunder is exercisable only by him or her.

(b)If the Administrator determines that, on a given Exercise Date, the number of
shares of Common Stock with respect to which options are to be exercised may
exceed (i) the number of shares of Common Stock that were available for sale
under the Plan on the Offering Date of the applicable Offering Period, or (ii)
the number of shares of Common Stock available for sale under the Plan on such
Exercise Date, the Administrator may in its sole discretion provide that the
Company will make a pro rata allocation of the shares of Common Stock available
for purchase on such Offering Date or Exercise Date, as applicable, in as
uniform a manner as will be practicable and as it will determine in its sole
discretion to be equitable among all Participants exercising options to purchase
Common Stock on such Exercise Date, and continue all Offering Periods then in
effect or terminate all Offering Periods then in effect pursuant to Section
20.  The Company may make a pro rata allocation of the shares available on the
Offering Date of any applicable Offering Period pursuant to the preceding
sentence, notwithstanding any authorization of additional shares for issuance
under the Plan by the Company’s stockholders subsequent to such Offering Date.

9.Delivery.  As soon as reasonably practicable after each Exercise Date on which
a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each Participant of the shares purchased upon exercise of his or her
option in a form determined by the Administrator (in its sole discretion) and
pursuant to rules established by the Administrator.  The Company may permit or
require that shares be deposited directly with a broker designated by the
Company or to a designated agent of the Company, and the Company may utilize
electronic or automated methods of share transfer.  The Company may require that
shares be retained with such broker or agent for a designated period of time
and/or may establish other procedures to permit tracking of disqualifying
dispositions of such shares.  No Participant will have any voting, dividend, or
other stockholder rights with respect to shares of Common Stock subject to any
option granted under the Plan until such shares have been purchased and
delivered to the Participant as provided in this Section 9.

10.Withdrawal.

(a)A Participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by (i) submitting to the Company’s payroll office (or
its designee) a written notice of withdrawal in the form prescribed by the
Administrator for such purpose (which may be similar to the form attached hereto
as Exhibit B), or (ii) following an electronic or other withdrawal procedure
prescribed by the Administrator.  All of the Participant’s payroll deductions
credited to his or her account will be paid to such Participant promptly after
receipt of notice of withdrawal and such Participant’s option for the Offering
Period will be automatically terminated, and no further payroll deductions for
the purchase of shares will be made for such Offering Period.  If a Participant
withdraws from an Offering Period, payroll deductions will not resume at the
beginning of the succeeding Offering Period, unless the Participant re-enrolls
in the Plan in accordance with the provisions of Section 5.

(b)A Participant’s withdrawal from an Offering Period will not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods, which
commence after the termination of the Offering Period from which the Participant
withdraws.

11.Termination of Employment.  Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the payroll deductions credited to such Participant’s account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan will be returned to such Participant or, in the case of his or
her death, to the person or persons entitled thereto under Section 15, and such
Participant’s option will be automatically terminated.

12.Interest.  No interest will accrue on the payroll deductions of a Participant
in the Plan.

13.Stock.

(a)Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of Common Stock
which will be made available for sale under the Plan will be 1,666,666 shares,
plus an annual increase to be added on the first day of each Fiscal Year
beginning with the 2011 Fiscal Year, equal to the least of (i) 1,000,000 shares
of Common Stock, (ii) one percent (1%) of the outstanding shares of Common Stock
on such date, or (iii) an amount determined by the Administrator.

--------------------------------------------------------------------------------

(b)Until the shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
Participant will only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to such shares.

(c)Shares of Common Stock to be delivered to a Participant under the Plan will
be registered in the name of the Participant or in the name of the Participant
and his or her spouse.

14.Administration.  The Plan will be administered by the Board or a Committee
appointed by the Board, which Committee will be constituted to comply with
Applicable Laws.  The Administrator will have full and exclusive discretionary
authority to construe, interpret and apply the terms of the Plan, to determine
eligibility and to adjudicate all disputed claims filed under the Plan.  Every
finding, decision and determination made by the Administrator will, to the full
extent permitted by law, be final and binding upon all parties.  Notwithstanding
any provision to the contrary in this Plan, the Administrator may adopt rules or
procedures relating to the operation and administration of the Plan to
accommodate the specific requirements of local laws and procedures for
jurisdictions outside of the United States.  Without limiting the generality of
the foregoing, the Administrator is specifically authorized to adopt rules and
procedures regarding eligibility to participate, the definition of Compensation,
handling of payroll deductions, making of contributions to the Plan (including,
without limitation, in forms other than payroll deductions), establishment of
bank or trust accounts to hold payroll deductions, payment of interest,
conversion of local currency, obligations to pay payroll tax, determination of
beneficiary designation requirements, withholding procedures and handling of
stock certificates which vary with local requirements.

15.Designation of Beneficiary.

(a)A Participant may file a designation of a beneficiary who is to receive any
shares of Common Stock and cash, if any, from the Participant’s account under
the Plan in the event of such Participant’s death subsequent to an Exercise Date
on which the option is exercised but prior to delivery to such Participant of
such shares and cash.  In addition, a Participant may file a designation of a
beneficiary who is to receive any cash from the Participant’s account under the
Plan in the event of such Participant’s death prior to exercise of the
option.  If a Participant is married and the designated beneficiary is not the
spouse, spousal consent will be required for such designation to be effective.

(b)Such designation of beneficiary may be changed by the Participant at any time
by notice in a form determined by the Administrator.  In the event of the death
of a Participant and in the absence of a beneficiary validly designated under
the Plan who is living at the time of such Participant’s death, the Company will
deliver such shares and/or cash to the executor or administrator of the estate
of the Participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such shares and/or cash to the spouse or to any one or more dependents or
relatives of the Participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.

(c)All beneficiary designations will be in such form and manner as the
Administrator may designate from time to time.

16.Transferability.  Neither payroll deductions credited to a Participant’s
account nor any rights with regard to the exercise of an option or to receive
shares of Common Stock under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 15 hereof) by the Participant.  Any such
attempt at assignment, transfer, pledge or other disposition will be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10 hereof.

17.Use of Funds.  The Company may use all payroll deductions received or held by
it under the Plan for any corporate purpose, and the Company will not be
obligated to segregate such payroll deductions.  Until shares of Common Stock
are issued, Participants will only have the rights of an unsecured creditor with
respect to such shares.

18.Reports.  Individual accounts will be maintained for each Participant in the
Plan.  Statements of account will be given to participating Eligible Employees
at least annually, which statements will set forth the amounts of payroll
deductions, the Purchase Price, the number of shares of Common Stock purchased
and the remaining cash balance, if any.

19.Adjustments, Dissolution, Liquidation, Merger or Change in Control.

(a)Adjustments.  In the event that any dividend or other distribution (whether
in the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock occurs, the
Administrator, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, will, in such
manner as it may deem equitable, adjust the number and class of Common Stock
that may be delivered under the Plan, the Purchase Price per share and the
number of shares of Common Stock covered by each option under the Plan which has
not yet been exercised, and the numerical limits of Sections 7and 13.

--------------------------------------------------------------------------------

(b)Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator.  The New Exercise Date will be before the date
of the Company’s proposed dissolution or liquidation.  The Administrator will
notify each Participant in writing, at least ten (10) business days prior to the
New Exercise Date, that the Exercise Date for the Participant’s option has been
changed to the New Exercise Date and that the Participant’s option will be
exercised automatically on the New Exercise Date, unless prior to such date the
Participant has withdrawn from the Offering Period as provided in Section 10
hereof.

(c)Merger or Change in Control.  In the event of a merger or Change in Control,
each outstanding option will be assumed or an equivalent option substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation.  In the event that the successor corporation refuses to assume or
substitute for the option, the Offering Period with respect to which such option
relates will be shortened by setting a New Exercise Date and will end on the New
Exercise Date.  The New Exercise Date will occur before the date of the
Company’s proposed merger or Change in Control.  The Administrator will notify
each Participant in writing prior to the New Exercise Date, that the Exercise
Date for the Participant’s option has been changed to the New Exercise Date and
that the Participant’s option will be exercised automatically on the New
Exercise Date, unless prior to such date the Participant has withdrawn from the
Offering Period as provided in Section 10 hereof.

20.Amendment or Termination.

(a)The Administrator, in its sole discretion, may amend, suspend, or terminate
the Plan, or any part thereof, at any time and for any reason.  If the Plan is
terminated, the Administrator, in its discretion, may elect to terminate all
outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 19).  If the
Offering Periods are terminated prior to expiration, all amounts then credited
to Participants’ accounts which have not been used to purchase shares of Common
Stock will be returned to the Participants (without interest thereon, except as
otherwise required under local laws) as soon as administratively practicable.

(b)Without stockholder consent and without limiting Section 20(a), the
Administrator will be entitled to change the Offering Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a Participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each Participant properly correspond with amounts withheld from the
Participant’s Compensation, and establish such other limitations or procedures
as the Administrator determines in its sole discretion advisable which are
consistent with the Plan.

(c)In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:

(i)amending the Plan to conform with the safe harbor definition under Financial
Accounting Standards Board Accounting Standards Codification Topic 718,
including with respect to an Offering Period underway at the time;

(ii)altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;

(iii)shortening any Offering Period by setting a New Exercise Date, including an
Offering Period underway at the time of the Administrator action;

(iv)reducing the maximum percentage of Compensation a Participant may elect to
set aside as payroll deductions; and

(v)reducing the maximum number of Shares a Participant may purchase during any
Offering Period.

Such modifications or amendments will not require stockholder approval or the
consent of any Plan Participants.

21.Notices.  All notices or other communications by a Participant to the Company
under or in connection with the Plan will be deemed to have been duly given when
received in the form and manner specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

--------------------------------------------------------------------------------

22.Conditions Upon Issuance of Shares.  Shares of Common Stock will not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto will comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and will be further subject
to the approval of counsel for the Company with respect to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

23.Term of Plan.  The Plan will become effective upon the earlier to occur of
its adoption by the Board or its approval by the stockholders of the
Company.  It will continue in effect for a term of ten (10) years, unless sooner
terminated under Section 20.

24.Stockholder Approval.  The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board.  Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

--------------------------------------------------------------------------------

EXHIBIT A

TESLA, INC.

2010 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

1. I hereby elect to participate in the Tesla, Inc. 2010 Employee Stock Purchase
Plan (the “Plan”) and subscribe to purchase shares of the Company’s Common Stock
in accordance with this Subscription Agreement and the Plan.

2. I hereby authorize payroll deductions from each paycheck following my entry
into the Plan, and have designated my rate of payroll deduction at
________________(from 1 to 15% of my Compensation), on each payday during the
Offering Period in accordance with the Plan. (Please note that no fractional
percentages are permitted,) I understand that such payroll deductions will be
accumulated for the purchase of shares of Common Stock at the applicable
Purchase Price determined in accordance with the Plan. I understand that if I do
not withdraw from an Offering Period, any accumulated payroll deductions will be
used to automatically exercise my option and purchase Common Stock under the
Plan.

3. I have received and read a copy of the Plan document and the prospectus that
describes the Plan. I understand that my participation in the Plan is in all
respects subject to the terms of the Plan.

4. For U.S. Taxpayers: I understand that if I dispose of any shares received by
me pursuant to the Plan within two (2) years after the Offering Date (the first
day of the Offering Period during which I purchased such shares) or one (1) year
after the Exercise Date, I will be treated for federal income tax purposes as
having received ordinary income at the time of such disposition in an amount
equal to the excess of the fair market value of the shares at the time such
shares were purchased by me over the price which I paid for the shares. I hereby
agree to notify the Company in writing within thirty (30) days  after the date
of any disposition of my  shares and I will make adequate provision for federal,
state or other tax withholding obligations, if any, which arise upon the
disposition of the Common Stock. The Company may, but will not be obligated to,
withhold from my compensation the amount necessary to meet any applicable
withholding obligation including any withholding necessary to make available to
the Company any tax deductions or benefits attributable to sale or early
disposition of Common Stock by me. If I dispose of such shares at any time after
the expiration of the two (2)-year and one (1)-year holding periods, I
understand that I will be treated for federal income tax purposes as having
received income only at the time of such disposition, and that such income will
be taxed as ordinary income only to the extent of an amount equal to the lesser
of (a) the excess of the fair market value of the shares at the time of such
disposition over the purchase price which I paid for the shares, or (b) fifteen
percent (15%) of the fair market value of the shares on the first trading day of
the Offering Period.    The remainder of the gain, if any, recognized on such
disposition will be taxed as capital gain.

5. I hereby agree to be bound by the terms of the Plan, including (but not
limited to) the power of the Administrator of the Plan to interpret the Plan, to
make all determinations under the Plan and to amend or terminate the Plan at any
time. The effectiveness of this Subscription Agreement is dependent upon my
eligibility to participate in the Plan.

 

 

 

________________________________________

Name

________________________________________

Employee ID Number (Required (6 digits))

________________________________________

Social Security Number

________________________________________

Date

 

 

--------------------------------------------------------------------------------

EXHIBIT B

TESLA, INC.

2010 EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

The undersigned Participant in the Offering Period of the Tesla, Inc. 2010
Employee Stock Purchase Plan that began on ____________, ______ (the “Offering
Date”) hereby notifies the Company that he or she hereby withdraws from the
Offering Period.  He or she hereby directs the Company to pay to the undersigned
as promptly as practicable all the payroll deductions credited to his or her
account with respect to such Offering Period.  The undersigned understands and
agrees that his or her option for such Offering Period will be automatically
terminated.  The undersigned understands further that no further payroll
deductions will be made for the purchase of shares in the current Offering
Period and the undersigned will be eligible to participate in succeeding
Offering Periods only by delivering to the Company a new Subscription Agreement.

 

Name and Address of Participant:

 

 

 

 

 

 

 

Signature:

 

 

Date:

 

 